Citation Nr: 1122164	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-45 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 60 percent rating for bronchial asthma.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The Veteran had active service from September 1984 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating decision that, in pertinent part, increased the rating for the Veteran's service-connected bronchial asthma from 30 percent to 60 percent, effective August 24, 2007.  By this decision, the RO, in pertinent part, also denied a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a general medical examination for the VA (performed by QTC Medical Services) in September 2007.  The diagnosis was severe restrictive disease.  The examiner indicated that the Veteran's subjective factors were episodes of shortness of breath and that her objective factors were abnormal pulmonary function tests.  The examiner reported that FEV-1 was 48 percent of the normal predicted value.  The examiner stated that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure.  There was also a notation that FEV-1/FVC was 81.1 percent.  

The Board notes that the Veteran has received treatment for her service-connected bronchial asthma subsequent to the September 2007 general medical examination for the VA (performed by QTC Medical Services).  For example, a March 2008 treatment report, apparently from Dr. N. Doyle, related an impression that included chronic obstructive asthma without mention of status asthmaticus.  

A May 2008 emergency physician record from the Wilson Medical Center indicated a clinical impression of an acute exacerbation of asthma.  

A December 2008 treatment report, also apparently from Dr. Doyle, noted an impression that included chronic asthmatic bronchitis, acute bronchitis, and obstructive chronic bronchitis with an acute exacerbation.  

The Board observes that the Veteran has not been afforded a VA respiratory examination in over three and a half years.  Additionally, the record clearly raises a question as to the current severity of her service-connected bronchial asthma.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As the Veteran's claim for a TDIU rating is inextricably intertwined with her claim for an increased rating for her service-connected bronchial asthma, both matters will be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for lung problems since December 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records since December 2008 should be obtained.  

2.  Schedule the Veteran for a VA respiratory examination to determine the severity of disability due to her service-connected bronchial asthma.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's service-connected bronchial asthma should be reported in detail (including all information for rating this disability under Diagnostic Code 6602).  All necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FEV- 1/FVC).  The examiner should specifically provide an opinion as to the impact of the Veteran's service- connected disorders on her ability to obtain or maintain employment.  

3.  Thereafter, review the Veteran's claims for entitlement to an increase in a 60 percent rating for bronchial asthma and entitlement to a TDIU rating.  If the claims are denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of her claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


